NUMBER 13-12-00282-CR

                                    COURT OF APPEALS

                          THIRTEENTH DISTRICT OF TEXAS

                             CORPUS CHRISTI - EDINBURG


IAN FERRIS JACKSON,                                                                     Appellant,

                                                  v.

THE STATE OF TEXAS,                                                                      Appellee.


                      On appeal from the 252nd District Court
                           of Jefferson County, Texas.


                                 MEMORANDUM OPINION

   Before Chief Justice Valdez and Justices Rodriguez and Longoria
           Memorandum Opinion by Chief Justice Valdez1
        Appellant, Ian Ferris Jackson, was convicted of robbery, a second-degree felony,

and assessed a 12-year prison sentence. See TEX. PENAL CODE ANN. § 29.02 (West




        1
         The Honorable Rose Vela, former Justice of this Court, did not participate in deciding the case
because her term of office expired on December 31, 2012. “In accordance with the appellate rules, she
was replaced on panel by Justice Nora L. Longoria”. See TEX. R. APP. P. 41.1(a).
2011).2 Appellant’s court-appointed counsel has filed an Anders brief. We affirm the

judgment as modified herein.

                                           I. ANDERS BRIEF

        Pursuant to Anders v. California, 386 U.S. 738, 744 (1967), appellant’s court-

appointed appellate counsel has filed a brief and a motion to withdraw with this Court,

stating that his review of the record yielded no grounds of error upon which an appeal

can be predicated. On its face, counsel’s brief appears to meet the requirements of

Anders as it presents a professional evaluation demonstrating why there are no

arguable grounds to advance on appeal. See In re Schulman, 252 S.W.3d 403, 407 n.9

(Tex. Crim. App. 2008) (“In Texas, an Anders brief need not specifically advance

'arguable' points of error if counsel finds none, but it must provide record references to

the facts and procedural history and set out pertinent legal authorities.”) (citing Hawkins

v. State, 112 S.W.3d 340, 343-44 (Tex. App.—Corpus Christi 2003, no pet.)); Stafford v.

State, 813 S.W.2d 503, 510 n.3 (Tex. Crim. App. 1991).

        In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel

Op.] 1978), appellant’s counsel has stated that, under controlling authority, there is no

reversible error in the trial court's judgment. Counsel has informed this Court that he

has: (1) examined the record and found no arguable grounds to advance on appeal; (2)

served a copy of the brief and counsel’s motion to withdraw on appellant; and (3)

informed appellant of his right to review the record and to file a pro se response.3 See


        2
          This case is before the Court on transfer from the Ninth Court of Appeals in Beaumont pursuant
to an order issued by the Supreme Court of Texas. See TEX. GOV'T CODE ANN. § 73.001 (West 2005).
        3
          The Texas Court of Criminal Appeals has held that “the pro se response need not comply with
the rules of appellate procedure in order to be considered. Rather, the response should identify for the
court those issues which the indigent appellant believes the court should consider in deciding whether the

                                                    2
Anders, 386 U.S. at 744; Stafford, 813 S.W.2d at 510 n.3; see also In re Schulman, 252
S.W.3d at 409 n.23. Appellant has not responded by filing a timely pro se brief.

                                   II. INDEPENDENT REVIEW

       Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the case is wholly frivolous. Penson v. Ohio, 488
U.S. 75, 80 (1988).

       We have reviewed the entire record, counsel’s brief, and the State’s brief and

find no arguable grounds for appeal.        Nonetheless, we note that the calculation of

administrative fees assessed in the judgment includes a fine of $1,000.00 that was not

orally pronounced at the time of sentencing. The State has suggested that it would be

appropriate to modify the judgment to deduct the $1,000.00 fine.

       When a conflict exists between the oral pronouncement and the written

judgment, the oral pronouncement controls. See Coffey v. State, 979 S.W.2d 326, 328

(Tex. Crim. App. 1998). Accordingly, we modify the judgment to deduct the $1,000.00

fine. See TEX. R. APP. P. 43.2(b); Asberry v. State, 813 S.W.2d 526, 529–30 (Tex.

App.—Dallas 1991, pet. ref’d) (“The authority of an appellate court to reform incorrect

judgments is not dependent upon the request of any party, nor does it turn on the

question of whether a party has or has not objected in the trial court. The appellate

court may act sua sponte and may have the duty to do so. Appellate courts have

frequently reformed judgments to correct improper recitations or omissions relating to

punishment.”) (internal citations omitted). The judgment is affirmed as modified.




case presents any meritorious issues.” In re Schulman, 252 S.W.3d 403, 409 n.23 (Tex. Crim. App.
2008) (quoting Wilson v. State, 955 S.W.2d 693, 696-97 (Tex. App.—Waco 1997, no pet.)).

                                               3
                                        III. MOTION TO WITHDRAW

        In accordance with Anders, appellant’s attorney has asked this Court for

permission to withdraw as counsel for appellant. See Anders, 386 U.S. at 744; see also

In re Schulman, 252 S.W.3d at 408 n.17 (citing Jeffery v. State, 903 S.W.2d 776, 779–

80 (Tex. App.—Dallas 1995, no pet.) (“[I]f an attorney believes the appeal is frivolous,

he must withdraw from representing the appellant. To withdraw from representation,

the appointed attorney must file a motion to withdraw accompanied by a brief showing

the appellate court that the appeal is frivolous.”) (citations omitted)). We grant counsel’s

motion to withdraw. Within five days of the date of this Court’s opinion, counsel is

ordered to send a copy of this opinion and this Court’s judgment to appellant and to

advise him of his right to file a petition for discretionary review.4 See TEX. R. APP. P.

48.4; see also In re Schulman, 252 S.W.3d at 412 n.35; Ex parte Owens, 206 S.W.3d
670, 673 (Tex. Crim. App. 2006).

                                                                    ___________________
                                                                    ROGELIO VALDEZ
                                                                    Chief Justice

Do not Publish.
TEX. R. APP. P. 47.2(b)
Delivered and filed the
17th day of January, 2013.




        4
          No substitute counsel will be appointed. Should appellant wish to seek further review of this
case by the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for
discretionary review or file a pro se petition for discretionary review. Any petition for discretionary review
must be filed within thirty days from the date of either this opinion or the last timely motion for rehearing or
timely motion for en banc reconsideration that was overruled by this Court. See TEX. R. APP. P. 68.2.
Effective September 1, 2011, any petition for discretionary review must be filed with the clerk of the Court
of Criminal Appeals. See TEX. R. APP. P. 68.3. Any petition for discretionary review should comply with
the requirements of Texas Rule of Appellate Procedure 68.4. See TEX. R. APP. P. 68.4.

                                                       4